Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 10, 2014.




                                        In The

                        Fourteenth Court of Appeals

                                 NO. 14-13-01007-CR

                     SHAINA LEE-ANN COLEMAN, Appellant

                                              V.
                          THE STATE OF TEXAS, Appellee

                       On Appeal from the 122nd District Court
                              Galveston County, Texas
                          Trial Court Cause No. 10CR0905

                    MEMORANDUM                     OPINION
      A written motion to dismiss this appeal, personally signed by appellant, has been
filed with this Court. See Tex. R. App. P. 42.2. Because this Court has not delivered an
opinion, we grant appellant’s motion.

      Accordingly, we order the appeal dismissed. We direct the Clerk of the Court to
issue the mandate of the Court immediately.

                                       PER CURIAM
Panel consists of Chief Justice Frost and Justices Donovan and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b)